Dissenting Opinion by
Mr. Justice Roberts:
This case, having been argued and reargued before us previously, is now before our Court for the third time. In addition, the controversy was heard by the Superior Court before coming to us on allocatur and, after our decision, was heard by the Supreme Court of the United States. This history presents an unfortunate and striking illustration of unnecessary and wasteful imposition upon the judicial machinery caused by the deliberate failure to observe mandated state trial procedures.
It is regrettable indeed that even at this late stage a majority of this Court still persists in ignoring the clearly controlling provisions of our state law and, as a result, unnecessarily reaches a federal question. Section 602 of the Liquor Code1 provides: “(b) A copy of said petition [for forfeiture] shall be served personally on said owner if he can be found within the jurisdiction of the court, or upon the person or persons in possession at the time of the seizure thereof. Said copy shall have endorsed thereon a notice as follows:
“ ‘To the Claimant of Within Described Property: You are required to file an answer to this petition, set*469ting forth your title in and right to possession of said property, within fifteen (15) days from the service hereof; and you are also notified that if you fail to file said answer, a decree of forfeiture and, condemnation will be entered against said property/
“(d) Upon the filing of any claim for said property, setting forth a right to possession thereof, the case shall be deemed at issue and a time fixed for the hearing thereof.” (Emphasis supplied.)
When this case was last before our Court, I urged in a concurring opinion2 that this controversy was conclusively determined by the failure of the claimant of the vehicle to comply with the above provisions of the Liquor Code. The uncontradicted record fact is that the petition for forfeiture contained the required notice to claimant in the precise, statutory language and that no answer or claim was filed as required by the code. Under such circumstances, all that the Liquor Code commands, or indeed permits, is the entry of the formal decree of forfeiture. That is all that the court below was legally authorized to do. That is all that remained to finally complete the forfeiture proceeding. The evidentiary hearing below on the merits was, under the circumstances, completely unauthorized, unnecessary and contrary to the provisions of the code.
Surely, there is nothing new or unusual in default judgments or decrees. Our reports are replete with innumerable decisions of our appellate courts sustaining, as well as directing, the entry of default adjudications against parties who deliberately failed to observe basic procedural requirements. Why it should not be so here, particularly in the face of the clear mandate of the code and the undisputed record of default, I am unable to understand. It seems beyond *470doubt that a time limitation on answering the petition for forfeiture is a procedural requirement which is reasonably designed to serve a legitimate end in promoting efficiency in our state judicial practice. Compare Henry v. Mississippi, 379 U.S. 443, 85 S. Ct. 564 (1965). That time requirement should be enforced here. In a similar situation, the federal courts have long held that failure to comply with the requirement of Fed. Rules Cr. Proc. Rule 41, §18 U.S.C.A. (requiring timely motion to suppress) waives a claim of illegal search and seizure. E.g., United States v. Shavin, 320 F. 2d 308 (7th Cir), cert. denied, 375 U.S. 944, 84 S. Ct. 349 (1963); United States v. Watts, 319 F. 2d 659 (2d Cir. 1963); Garcia v. United States, 315 F. 2d 133 (5th Cir. 1963).
I respectfully submit that the remand by the Supreme Court of the United States does not preclude this Court from disposing of this case on the ground which I have suggested. A study of the record and of the briefs shows that the state procedural ground was not raised in that Court. It therefore appears that the Supreme Court of the United States was assuming the fulfillment of all state procedural requirements when it addressed itself to the federal search and seizure question as framed by the previous majority opinion filed by this Court. Under such circumstances I can see no reason why we are not free to decide this case on any proper basis which was not rejected by the Supreme Court of the United States.
I believe that the proper basis for disposing of this case is on the procedural ground that no evidentiary issue was ever properly presented. So believing, I would direct that an order of forfeiture be entered.

 Act of April 12, 1951, P. L. 90, 47 P.S. §6-602,


 414 Pa. 540, 547, 201 A. 2d 427, 433 (1964).